                                  Case 6:21-cv-00043-ADA-JCM Document 1-20 Filed 01/18/21 Page 1 of 3


                                                                     Messaging Grid


                                                                      JOE’S CORE VISION

1.   Joe Biden will restore the soul of the nation​. Treat everyone with dignity. Revive honor and decency, hope over fear, truth over lies.
2.   Joe will r​ ebuild the backbone of America – a strong, inclusive middle class.​ This time everyone comes along. Recognize the dignity of work.
3.   Joe brings ​strong, steady, stable leadership​. He’s the most ready commander in chief. He’ll restore our standing in the world.
4.   Joe has a long r​ ecord of progressive accomplishments​ and will build on it. Knows how to work with others to get things done for middle class families.
5.   The next president will inherit a mess from Donald Trump’s failed presidency. There’s no time for on-the-job training. Joe has t​ he experience ​to
     immediately move our country forward.




                                                                        HOW JOE WINS

1. Joe Biden is the candidate best-positioned to beat Donald Trump in 2020.
2. He is the ​fighter​ to take it to Trump. He has the h​ eart​ to bring our country together. He has the e
                                                                                                          ​ xperience​ to fix the mess and get things done.
3. Joe has the clearest path to victory: He has the ​overwhelming support of our diverse base​; is the only candidate positioned to pick up​ delegates
   in every single congressional district; a   ​ nd in poll after poll, does better than any other candidate ​against Trump in swing states ​and nationwide.
4. Joe is the uniter who’ll h​ elp Democrats up and down the ticket​. In 2018, he endorsed 133 candidates, 52% of them women and 24% people of
   color, and campaigned in 24 states to win the House. He’ll do it again in 2020, turning out Democrats to win across the country to drive real change.




                                               JOE’S RECORD OF PROGRESSIVE ACCOMPLISHMENT

1. Joe stood side-by-side with President Obama to pass the​ Affordable Care Act​, expanding health care to 20 million people, and protecting 100 million
   more with pre-existing conditions, like diabetes, cancer, or asthma, so they can’t be denied health insurance or charged higher premiums.
2. Joe is the only candidate to have d ​ efeated the NRA – twice ​– passing a 10-year assault weapons ban and background checks to get guns off our streets.
3. Amidst the Great Recession, President Obama asked Joe to administer the ​Recovery Act,​ the biggest infrastructure and stimulus program in generations,
   creating millions of jobs, bringing our country back from the brink of depression, and kickstarting the longest period of economic growth in our history.
4. Joe wrote a​nd passed the landmark V    ​ iolence Against Women Act​, transforming the way our country handled domestic and sexual violence at a time
   when it was considered a “family matter.” As Vice President, he continued, leading a White House​ ​Task Force to​ end sexual assault on college campuses​.
5. Joe was the first high-ranking elected official in the country to publicly ​support same-sex marriage​, and part of an administration that fought to​ protect
   LGBTQ people from discrimination​ on the basis of sexual orientation or gender identity in the workplace, health care, the military, and at school.
6. Politifact called Joe a “​climate change pioneer​” for introducing the Senate’s first climate bill in 1986, calling attention to the crisis when few were aware.
7. Joe has spent ​decades leading on top foreign policy issues​, including by p    ​ assing landmark arms control agreements, working to expand NATO,
   overseeing the withdrawal of U.S. troops from Iraq, and helping to deliver key diplomatic wins like the Paris Climate Accord and Iran nuclear deal.
                                    Case 6:21-cv-00043-ADA-JCM Document 1-20 Filed 01/18/21 Page 2 of 3


                                                                        Messaging Grid

                                                              ​     JOE’S VISION FOR AMERICA

                   Health Care                                           Climate Change                                                 Unions

    Joe stood with President Obama to pass the              Climate change is the existential threat of our         Strong unions built the great American middle
 Affordable Care Act​, providing health insurance          time, and Joe has been fighting it for years. He       class – and Joe has stood up for and championed
to 20 million Americans and protecting 100 million       introduced one of the first climate bills ever when        them for his whole life. As president, he’ll end
  more with pre-existing conditions. He opposes          he was in the Senate. Now, he’ll invest $1.7 trillion         today’s war on labor, and make sure that
any effort to get rid of that landmark law. Instead,         over 10 years to move our country to a 1 ​ 00%      government doesn’t just defend w     ​ orkers’ right to
  he’ll protect and build on Obamacare, a    ​ dding a    clean-energy economy​ with net-zero emissions           organize​, but e​ ncourages ​it. He’ll back measures
   public option​ so people can c​ hoose​ to join a       by 2050 – creating ​10 million good-paying jobs          that make it easier to form and join unions, and
   Medicare-like plan, or keep the coverage they               here at home. He’ll hold polluters directly        crack down on corporate efforts to thwart them.
  have. It’s the quickest, most effective way to get      accountable for the harm they’ve done; and will            And he’ll fight for a $15 minimum wage and
  every American affordable health insurance, at            immediately rejoin the Paris Accord, restoring        overtime pay, and make sure all workers get the
          1/30​th​ the cost​ of Medicare for All.        American leadership and pushing other nations to               respect, pay, and benefits they deserve.
                                                                               do more.


                   Immigration                                               Education                                               Gun Safety

  It’s past time to reform our broken immigration        In the 21st century, any country that out-educates      Gun violence is a public health epidemic. Thoughts
 system. Joe knows that we have a right to enforce        us will out-compete us. That’s why Joe will​ triple      and prayers won’t end mass tragedies or daily
 our borders, but need rational, humane rules for            funding for Title I schools​, closing the gap         shootings; action will. Joe is the only candidate
 aspiring migrants. That’s why he’ll provide a p
                                               ​ ath          between rich and poor districts. He’ll r​ aise     who has s​ tood up to the NRA and won – twice ​–
    to citizenship​ for 11 million undocumented              teachers’ pay​, giving them the support and             passing background checks and an assault
       people, and r​ ecognize DREAMers​ as the           dignity they deserve. He’ll invest in our kids from     weapons ban in the 1990s. Now, he’ll do it again:
 Americans we know they are. He’ll streamline our          birth: providing ​universal Pre-K​, doubling the       renewing that ban, boosting background checks,
  asylum system, and tackle the migration crisis at       number of school counselors and psychologists,            and closing key gun sales loopholes. And he’ll
its root, investing in Central American security and          and backing new partnerships to help kids          invest in healing the trauma that follows survivors
                       prosperity.                               graduate with job-ready credentials.                         after the guns are gone.
                                    Case 6:21-cv-00043-ADA-JCM Document 1-20 Filed 01/18/21 Page 3 of 3


                                                                          Messaging Grid

                                                                     JOE’S VISION FOR AMERICA

                 Criminal Justice                                         Higher Education                                           Foreign Policy

  Joe will reduce the prison population and make           A high school diploma isn’t enough to compete in          Joe will reset our democracy after Trump, making
 our communities safer. He’ll invest ​$20 billion to           the 21st Century. But four years of college          sure we ​lead by the power of our example, and
 shift our nation’s focus from incarceration to             shouldn’t be the only path to the middle class –             not just the example of our power​. He’ll
prevention​, end mandatory minimums, and make             and it shouldn’t be a ticket to crippling debt, either.   strengthen the coalition of democracies that stand
sure no one goes to prison for drug use alone. He’ll       Joe is offering ​two years of community college             with us. He’ll equip Americans to succeed in a
also boost resources to support mental health and          debt-free. He’ll increase Pell Grants, halve the cap          global economy. And he’ll renew American
    substance abuse treatment, and survivors of                 on student loan repayments, and fix the                leadership and mobilize the world to together
 violence. And he’ll work across the board to root         public-service loan-forgiveness program to ​erase             overcome the key threats of our time, from
 out systemic racism, from our laws, institutions,            more student debt​. And he’ll invest in new              n​uclear proliferation and terrorism to climate
                     and hearts.                          partnerships so high school students can graduate             change and ​mass​ migration. He’s ready to be
                                                                      with work-ready credentials.                  Commander in Chief​ as soon as he takes the oath
                                                                                                                                           of office.

                  Rural America                                          LGBTQ Individuals                                   Veterans & Military Families

  Joe will make sure that the p ​ ath to the middle       Joe will fight to p
                                                                            ​ ass and sign the Equality Act​ ​to    Government’s ​most sacred obligation is to equip
   class runs through rural America​, so young              protect LGBTQ individuals from discrimination           and support the troops ​we send into harm’s way
people are never forced to leave their hometowns,            under civil rights law, safeguarding access to          – and to care for them and their families. Joe has
   and rural families can get ahead. H​e’ll expand           housing, health care, work, school, credit, and        been fighting for veterans his whole career, and as
credit for rural small businesses, boost funding for      public services, among other things. He’ll reinstate         a military father. He’ll boost funding for their
  rural hospitals, and help r​ ural communities tap        key Obama-era provisions allowing transgender            health care, working to reduce suicide, substance
  anti-poverty funds​. And he’ll c​ raft a trade policy     servicemembers to serve openly in the military;         use disorders, and PTSD. He’ll invest in job training
 that works for American farmers; and invest $     ​ 20    and ban conversion therapy, fight sexual assault,            and strengthen the GI Bill and other tools to
billion in rural broadband, which has the potential       and make sure all Americans are treated with the          support them through college or the transition to
        to create a quarter-million rural jobs.                             dignity they deseve.                       civilian life. And he’ll boost resources and job
                                                                                                                      opportunities for military family members​.
